                        Case 8:20-bk-03608-CPM             Doc 118      Filed 06/04/20      Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                06/04/2020 09:30 AM
                                                                COURTROOM 8B
HONORABLE CATHERINE MCEWEN
CASE NUMBER:                                                    FILING DATE:
8:20-bk-03608-CPM                         11                      05/06/2020
Chapter 11
DEBTOR:                 CFRA Holdings, LLC


DEBTOR ATTY:           Carmen Contreras-Martinez
TRUSTEE:               NA
HEARING:
STATUS CONFERENCE
                .

APPEARANCES::
BRYAN ADEL; AARON APPLEBAUM; DAVID BERTENTHAL; DAVID CATUOGNO; CARMEN CONTRERAS-MARTINEZ;
LAURA JONES; DANIEL ELIADES; KEVIN HING; NORMAN KINEL; JEFFREY KUCERA; DENNIS LEWANDOWSKI; AZID
MAZHIR; JOHN MORRIS; JIHYUN PARK; TIM PRUBAN; CRAIG RASILE; STEPHEN RAVIN; MICHAEL REINING; MARK
SALZBERG; CHRISTINE SON; GREGG STEINMAN; ELLSWORTH SUMMERS; ALAN WEINER; NATHAN WHEATLEY...

RULING:
STATUS CONFERENCE.. CONT TO 6/5/20 AT 11:30 AM; HEARING MAY CONTINUE INTO THE AFTERNOON AFTER
CONCLUSION OF THE 341 CREDITORS MEETING; ...<b>ANNOUNCED IN OPEN COURT NO FURTHER NOTICE
GIVEN</b>...



.
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 8:20-bk-03608-CPM                      Chapter 11
